          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 1 of 10
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA


          Scott Johnson,                             Case No.

                  Plaintiff,
                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
          Aladdin 900, LP, a California              Act; Unruh Civil Rights Act
       Limited Partnership;
          South First Furniture, Inc., a
       California Corporation; and Does 1-
          10,

                  Defendants.


              Plaintiff Scott Johnson complains of Aladdin 900, LP, a California

      Limited Partnership; South First Furniture, Inc., a California Corporation; and

      Does 1-10 (“Defendants”), and alleges as follows:


           PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual
   dexterity impairments. He uses a wheelchair for mobility and has a specially
   equipped van.


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 2 of 10
      

        2. Defendant Aladdin 900, LP owned the real property located at or about
    647 Tully Rd., San Jose, California, in September 2018.
        3. Defendant Aladdin 900, LP owned the real property located at or about
    647 Tully Rd., San Jose, California, in October 2018.
        4. Defendant Aladdin 900, LP owns the real property located at or about
    647 Tully Rd., San Jose, California, currently.
        5. Defendant South First Furniture, Inc. owned Rick’s Furniturelocated at
    or about 647 Tully Rd., San Jose, California, in September 2018.
        6. Defendant South First Furniture, Inc. owned Rick’s Furniturelocated at
   or about 647 Tully Rd., San Jose, California, in October 2018.
       7. Defendant South First Furniture, Inc. owns Rick’s Furniture(“Furniture
   Store”) located at or about 647 Tully Rd., San Jose, California, currently.
       8. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       9. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       10.Pursuant to supplemental jurisdiction, an attendant and related cause


                                              
                                               
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 3 of 10
      

    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        12.Plaintiff went to the Furniture Store in September 2018 and October
   2018 (twice) with the intention to avail himself of its goods or services,
   motivated in part to determine if the defendants comply with the disability
   access laws.
       13.The Furniture Store is a facility open to the public, a place of public
   accommodation, and a business establishment.
       14.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Furniture Store.
       15.Unfortunately, even though there was a parking space marked and
   reserved for persons with disabilities in the parking lot serving Furniture Store
   during Plaintiff’s visits, the parking space was not van accessible.
       16.The parking stall measured about 96 inches in width while the access
   aisles measured about 60 inches in width. This is not van accessible.
       17.On information and belief, Plaintiff alleges that the defendants once
   had van parking space marked and reserved for persons with disabilities at
   Furniture Store. Unfortunately, the van parking space was allowed to fade or
   get paved over.
       18.In addition to not having a van-accessible parking space for persons with
   disabilities, the parking stall and access aisle were not level with each other
   because there was a built up curb ramp running into the access aisle.


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 4 of 10
      

        19.This curb ramp caused slopes greater than 2.1%.
        20.The parking stall ostensibly designed for persons with disabilities did
    not have the required signage bearing the ISA logo, there was no “Minimum
    Fine $250”, there was no tow-away signage and the access aisle did not have
    “NO PARKING” warning in it.
        21.During plaintiff’s visits to the subject property in September 2018 and
    October 2018 (twice), there was a large trailer or dumpster stored in a faded
    parking space that appears to have once been reserved for persons with
    disabilities. The parking space has been allowed to fade so badly, though, that
   it no longer alerts or serves persons with disabilities. What is more, there is no
   ADA signage in front of the parking space.
       22.Currently, there is no van-accessible parking space.
       23.Currently, the parking stall and access aisle are not level with each other.
       24.Currently, the parking stall ostensibly designed for persons with
   disabilities does not have the required signage bearing the ISA logo, there was
   no “Minimum Fine $250”, there was no tow-away signage and the access aisle
   does not have “NO PARKING” warning in it.
       25.Restrooms are another one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Furniture Store.
       26.The restroom door hardware had a traditional style round knob that
   required tight grasping and twisting of the wrist to operate during plaintiff’s
   visits.
       27.Currently, the restroom door hardware has a traditional style round
   knob that requires tight grasping and twisting of the wrist to operate.
       28.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       29.Plaintiff personally encountered these barriers.


                                               
                                                
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 5 of 10
      

        30.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        31.Meanwhile, and even though the plaintiff did not personally confront
    the barrier, the restroom mirror is mounted on the wall so that its bottom edge
    is more than 40 inches above the finish floor. In fact, the restroom mirror is
    about 45 inches high.
        32.The plumbing underneath the sink is not wrapped to protect against
    burning contact.
        33.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       34.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       35.For example, there are numerous paint/stripe companies that will come
   and stripe a level, van-accessible parking stall and access aisle and install
   proper signage on rapid notice, with very modest expense, sometimes as low
   as $300 in full compliance with federal and state access standards.
       36.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       37.The mirror could be lowered at little to no cost.
       38.Insulation can be installed under the sink at a cost of no more than $25.
       39.Plaintiff will return to the Furniture Store to avail himself of its goods or
   services and to determine compliance with the disability access laws. He is


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 6 of 10
      

    currently deterred from doing so because of his knowledge of the existing
    barriers. If the barriers are not removed, the plaintiff will face unlawful and
    discriminatory barriers again.
        40.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       41.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       42.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 7 of 10
      

                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
               b. A failure to remove architectural barriers where such removal is
                  readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                  defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                  Appendix “D.”
               c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       43.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
   every six accessible parking spaces must be van accessible. 2010 Standards §
   208.2.4.
       44.Here, the lack of a van parking space is a violation of the law.
       45.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is
   permitted. 2010 Standards § 502.4.
       46.Here, the failure to provide level parking is a violation of the law.
       47.Any business that provides parking spaces must provide accessible


                                                
                                                 
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 8 of 10
      

    parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
    every six accessible parking spaces must be van accessible. 2010 Standards §
    208.2.4.
        48.Here, the defendants routinely stores and dumpster in the one of the
    parking spaces that used to be marked and reserved for persons with
    disabilities. This is a violation.
        49.Restroom door hardware must have handles and other operating
    devices that have a shape that is easy to use with one hand and does not require
    tight grasping, tight pinching, or twisting of the wrist to operate. 2010
   Standards § 404.2.7; 309.4.
       50.Here, the failure to provide accessible restroom door hardware is a
   violation of the law.
       51.Mirrors shall be mounted with the bottom edge of the reflecting surface
   no higher than 40 inches above the finish floor. 2010 Standards § 603.3.
       52.Here, the mirror is mounted higher than the maximum permitted and is
   a violation of the ADA.
       53.Hot water and drain pipes under lavatories must be insulated or
   otherwise configured to protect against contact. 2010 Standards §606.5.
       54.Here, the failure to wrap the plumbing underneath the sink is a violation
   of the ADA.
       55.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       56.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       57.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.


                                               
                                                
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 9 of 10
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        58.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       59.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       60.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       61.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       62.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.






                                               
                                                
      Complaint
      
          Case 5:19-cv-00113-LHK Document 1 Filed 01/09/19 Page 10 of 10
      

            PRAYER:
            Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
          2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 7, 2019             CENTER FOR DISABILITY ACCESS


                                         By:
                                      ____________________________________
                                            Chris Carson, Esq.
                                               Attorney for plaintiff













                                              
                                               
      Complaint
      
